Exhibit 10.2

FORM OF LOCK-UP AGREEMENT

[●], 2019

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121-4340

Attention: Vijay Samant

Email: vbsamant@vical.com

Brickell Biotech, Inc.

5777 Central Avenue, Suite 102

Boulder, CO 80301

Attention: Andrew Sklawer

Email: asklawer@brickellbio.com

Ladies and Gentlemen:

The undersigned (the “Stockholder”) understands that: (a) Vical Incorporated, a
Delaware corporation (“Parent”) has entered into an Agreement and Plan of Merger
and Reorganization, dated as of [            ], 2019, with Brickell Biotech,
Inc., a Delaware corporation (the “Company”) and Victory Subsidiary, Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”)
pursuant to which Merger Sub will be merged with an into the Company (the
“Merger”) and the separate corporate existence of Merger Sub will cease and the
Company will continue as the surviving corporation; and (ii) in connection with
the Merger, the Stockholder will receive shares of common stock, $0.01 par value
(“Common Stock”) of Parent. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Merger
Agreement.

As a material inducement to the willingness of each of the Parties to enter in
to the Merger Agreement, and for other good and valuable consideration, the
Stockholder hereby agrees that, for a period of 180 days after the Effective
Time (the “Restricted Period”), it will not, directly or indirectly, subject to
the exceptions set forth in this letter agreement: (a) offer, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, pledge, transfer,
assign, or otherwise dispose of (or enter into any transaction that is designed
to, or could reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Stockholder or any affiliate of the Stockholder or any person
in privity with the Stockholder or any affiliate of the Stockholder) or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), with respect to, any shares of
Common Stock, or any securities convertible into, or exercisable or exchangeable
for, shares of Common Stock, including Common Stock or such other securities
which may be deemed to be beneficially



--------------------------------------------------------------------------------

owned by the Stockholder in accordance with the rules and regulations of the
Securities and Exchange Commission and securities of Parent which may be issued
upon exercise of a stock option or warrant (collectively, the “Stockholder’s
Shares”), or (b) make any demand for or exercise any right with respect to the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock, or, in the case of each of (a) and
(b), publicly announce an intention to effect any such transaction; provided,
however, that notwithstanding the foregoing, restrictions of this letter shall
not prohibit such Stockholder from transfers or dispositions (a) as charitable
gifts or donations, (b) to any trust for the direct or indirect benefit of
Stockholder or the immediate family of the Stockholder, (c) by will, other
testamentary document or intestate succession to the legal representative, heir,
beneficiary or a member of the immediately family of the Stockholder, (d) to
limited partners, members, or securityholders of the Stockholder, (e) to the
Stockholder’s affiliates or to any investment fund or other entity controlled
(directly or indirectly) or managed by the Stockholder, (f) that occur by
operation of law pursuant to a qualified domestic relations order or in
connection with a divorce settlement, or (g) not involving a change in
beneficial ownership; provided, in each case, that any such transferee agrees in
writing to the same restrictions applicable to the Stockholder in this letter
and either the Stockholder or the transferee provides Parent with a copy of such
agreement promptly upon consummation of any such transfer); provided, further,
that in each case no filing by any party (donor, donee, transferor or
transferee) under the Exchange Act or other public announcement shall be
required or shall be made voluntarily in connection with such transfer or
distribution (other than filings made in respect of involuntary transfers or a
filing of a Form 5 made after the expiration of the Restricted Period) and any
such transfer or distribution shall not involve a disposition for value. For
purposes of this letter agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption not more remote than first cousin.
For the avoidance of doubt, in no event shall the terms of this Lock-Up
Agreement apply to any shares purchased in the public market following the
Effective Time.

Any attempted transfer in violation of this letter agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
letter agreement, and will not be recorded on the stock transfer books of
Parent. In order to ensure compliance with the restrictions referred to herein,
the Stockholder agrees that Parent may issue appropriate “stop transfer”
certificates or instructions. Parent may cause the legend set forth below, or a
legend substantially equivalent thereto, to be placed upon any certificate(s) or
other documents or instruments evidencing ownership of the Stockholder’s Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Stockholder hereby represents and warrants that the Stockholder has full
power and authority to enter into this letter agreement. All authority conferred
or agreed to be conferred and any obligations of the Stockholder under this
letter agreement will be binding upon the successors, assigns, heirs or personal
representatives of the Stockholder.

 

2



--------------------------------------------------------------------------------

The Stockholder understands that each of Parent and the Company is relying upon
this letter agreement in proceeding toward the consummation of the Merger. The
Stockholder further understands that this letter agreement is irrevocable and is
binding upon the Stockholder’s heirs, legal representatives, successors and
assigns.

This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
laws, rules or provisions that would cause the application of the laws of any
other jurisdiction other than the State of Delaware.

This letter agreement may be executed by electronic (i.e., PDF) transmission,
which is deemed an original.

 

STOCKHOLDER:                                       
                                  

Name:

 

3